RECORD IMPOUNDED

                            NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-2737-19

IN THE MATTER OF THE
CIVIL COMMITMENT OF
M.F.
________________________

                Submitted March 17, 2021 – Decided June 8, 2021

                Before Judges Alvarez, Geiger and Mitterhoff.

                On appeal from the Superior Court of New Jersey, Law
                Division, Somerset County, Docket No. SOCC-
                000001-06.

                Joseph E. Krakora, Public Defender, attorney for
                appellant M.F. (Thomas G. Hand, Assistant Deputy
                Public Defender, on the briefs).

                Serra Law Group, attorneys for respondent W.F.
                (Anthony J. Serra, on the brief).

PER CURIAM

       M.F.'s assigned counsel appeals from a January 8, 2020 order re-

committing M.F., a fifty-nine-year-old male with schizophrenia, to Greystone

Park Psychiatric Hospital (Greystone). We affirm.
      We discern the following facts from the record. Since January 25, 2012,

M.F. has remained committed at Greystone due to a diagnosis of schizophrenia,

disorganized type. The parties do not dispute M.F.'s diagnosis. 1 M.F. has

suffered from schizophrenia, and remained institutionalized, for most of his

adult life.

      After a commitment review hearing on June 12, 2019, the trial judge

determined that M.F. was no longer dangerous to himself or others and ordered

his continued institutionalization under conditional extension pending

placement (CEPP) status. See In re M.C., 385 N.J. Super. 151, 162 (App. Div.

2006); R. 4:74-7(h)(2). On December 26, 2019, unprovoked, M.F. punched his

roommate in the face, causing injury to both men. As a result, M.F. was

temporarily re-committed.

      On January 8, 2020, almost two weeks after the incident, a commitment

review hearing was conducted. Dr. Svetlana Volskaya, the treating psychiatrist

at Greystone, opined that M.F.'s prognosis was "poor," and he was a "danger to

others since [he] had an incident of punching [a] peer in the face." She testified

that the peer was bleeding and had an abrasion on his nose, and that M.F.'s hand



1
  Due to the severity of his mental illness, M.F. does not have the ability to
communicate his wishes or desires.

                                        2                                   A-2737-19
had "significant swelling" as a result of the incident.       Dr. Volskaya was

concerned, based on her past observations, about M.F.'s "aggressive behavior."

She indicated that, due to M.F.'s elevated creatinine levels, 2 she was forced to

reduce his lithium dosage. Dr. Volskaya opined that the December 26, 2019

incident was causally "related to the change" in the lithium dosage.

      Dr. Volskaya testified that when M.F. initially arrived at Greystone, he

decompensated due to neuroleptic malignant syndrome. 3           Greystone staff

changed his medication, and he became "aggressive" and "unmanageable." Dr.

Volskaya concluded that M.F. remained a danger to himself and others and, if

discharged, would reasonably injure himself or others in the foreseeable future.

      Following the hearing, the trial judge found that, although it had not

occurred since 2012, the neuroleptic malignant syndrome was "a matter of

concern in terms of management of" M.F because he continued "to be treated

with neuroleptics." The judge determined that the December 26, 2019 incident


2
  Dr. Volskaya testified that psychiatrists must monitor creatinine levels when an
individual is on lithium to prevent kidney failure.
3
  According to the National Institute of Neurological Disorders and Stroke,
neuroleptic malignant syndrome "is a life-threatening, neurological disorder most
often caused by an adverse reaction to neuroleptic or antipsychotic drugs."
Neuroleptic Malignant Syndrome Info. Page, Nat'l Inst. of Health,
https://www.ninds.nih.gov/Disorders/All-Disorders/Neuroleptic-Malignant-
Syndrome-Information-Page.

                                        3                                   A-2737-19
was "significant," and that "a person was injured." The judge also found that

M.F. could not "be placed in a less restrictive setting presently because he would

not receive the type of medical scrutiny" necessary to control his condition. 4

The trial judge concluded that the State proved "by clear and convincing

evidence that [M.F.] remains a danger to himself with regard to his medical

condition and remains a danger to others because of the short period of time

since the last incident."

      On appeal, M.F.'s assigned counsel raises the following arguments for our

consideration:

             POINT I

             THE TRIAL COURT ERRED AS A MATTER OF
             LAW WHEN IT ORDERED THE COMMITMENT OF
             M.F. BECAUSE THE STATE FAILED TO PROVE
             THAT AN ISOLATED [PHYSICAL] INCIDENT
             SATISFIED THE STATUTORY REQUIREMENTS
             FOR INVOLUNTARY CIVIL COMMITMENT SET
             FORTH IN N.J.S.A. 30:4-27.2.

             POINT II

             THE TRIAL COURT ERRED AS A MATTER OF
             LAW WHEN IT ORDERED THE COMMITMENT OF
             M.F. BECAUSE THE STATE FAILED TO PROVE
             THAT M.F.'S MENTAL ILLNESS CAUSED HIM TO

4
  In that regard, the judge indicated that a nursing home was not able "to provide
that kind of daily scrutiny of" M.F.'s creatinine levels which posed "a risk to him and
that in itself is a danger."

                                          4                                     A-2737-19
            BE A DANGER TO HIMSELF AS REQUIRED BY
            N.J.S.A. 30:4-27.2.

            POINT III

            [THAT] M.F. WAS PREJUDICED BY THE
            GUARDIAN’S PARTICIPATION BECAUSE IT LED
            THE TRIAL COURT ASTRAY FROM THE PROPER
            LEGAL STANDARD RATHER THAN THE BEST
            INTEREST STANDARD ADVANCED BY THE
            GUARDIAN AND TAINTED THE TRIAL
            [COURT'S] CONSIDERATION OF THE EVIDENCE
            IN CONNECTION WITH THE APPLICABLE
            STATUTES THAT DEFINE THE STATE’S BURDEN
            OF PROOF, N.J.S.A. 30:4-27.2. 5

            POINT IV

            THE TRIAL COURT'S ORDERS REGARDING
            FUTURE REVIEW HEARINGS ARE THE SUBJECT
            OF AN APPEAL PENDING IN A-3572-19 AND A
            SUBSEQUENT STAY OF THOSE ORDERS, AND
            ARE THUS MOOT IN REGARD TO THIS APPEAL.

      "The scope of appellate review of a commitment determination is

extremely narrow." In re Civil Commitment of R.F., 217 N.J. 152, 174 (2014)

(quoting In re D.C., 146 N.J. 31, 58 (1996)). "The [trial] judge's determination

should be accorded 'utmost deference' and modified only where the record

reveals a clear abuse of discretion." In re J.P., 339 N.J. Super. 443, 459 (App.



5
  The issue of M.F.'s best interests is more thoroughly addressed in M.F.'s separate
appeal pending under Docket No. A-3572-19.

                                         5                                   A-2737-19
Div. 2001) (quoting State v. Fields, 77 N.J. 282, 311 (1978)). We owe a trial

judge's decision the utmost deference because "they have the 'opportunity to

hear and see the witnesses and to have the "feel" of the case, which a reviewing

court cannot enjoy.'" R.F., 217 N.J. at 174 (quoting State v. Johnson, 42 N.J.

146, 161 (1964)).

      A court can enter an order of involuntary commitment if the State proves

by clear and convincing evidence that "mental illness causes the patient to be

dangerous to self or dangerous to others or property." R. 4:74-7(f)(1); see also

N.J.S.A. 30:4-27.2(m). One is "[d]angerous to others or property" when:

            by reason of mental illness there is a substantial
            likelihood that the person will inflict serious bodily
            harm upon another person or cause serious property
            damage within the reasonably foreseeable future. This
            determination shall take into account a person's history,
            recent behavior, and any recent act, threat, or serious
            psychiatric deterioration.
            [N.J.S.A. 30:4-27.2(i).]

One is "[d]angerous to self" when:

            by reason of mental illness the person has threatened or
            attempted suicide or serious bodily harm, or has
            behaved in such a manner as to indicate that the person
            is unable to satisfy his need for nourishment, essential
            medical care or shelter, so that it is probable that
            substantial bodily injury, serious physical harm, or
            death will result within the reasonably foreseeable
            future; however, no person shall be deemed to be
            unable to satisfy his need for nourishment, essential

                                       6                                  A-2737-19
            medical care, or shelter if he is able to satisfy such
            needs with the supervision and assistance of others who
            are willing and available. This determination shall take
            into account a person’s history, recent behavior, and
            any recent act, threat, or serious psychiatric
            deterioration.

            [N.J.S.A. 30:4-27.2(h).]

      The question of dangerousness calls "for a legal judgment guided by

medical expert testimony." In re Commitment of M.M., 384 N.J. Super. 313,

337 (App. Div. 2006) (citing D.C., 146 N.J. at 59; In re Commitment of D.M.,

313 N.J. Super. 449, 456 (App. Div. 1998)). The evidence must be "so clear,

direct and weighty and convincing as to enable [the factfinder] to come to a clear

conviction, without hesitancy, of the truth of the precise facts in issue." In re

Robert S., 263 N.J. Super. 307, 312 (App. Div. 1992) (alteration in original)

(quoting In re Jobes, 108 N.J. 394, 407 (1987)).

      Having reviewed the record, and applying the deferential standard of

review, we conclude the trial judge did not clearly abuse his discretion in

ordering M.F.'s re-commitment. The undisputed testimony reveals that, just

thirteen days prior to the commitment review hearing, M.F. assaulted his

roommate at Greystone. As Dr. Volskaya indicated, this incident was likely the

result of the decrease in lithium, necessitated by his rising creatinine levels. We

are mindful that the "[d]etermination of dangerousness involves prediction of

                                        7                                    A-2737-19
. . . future conduct," but "past conduct is important evidence as to his probable

future conduct." State v. Krol, 68 N.J. 236, 260-61 (1975); N.J.S.A. 30:4-

27.2(i). We are satisfied that M.F.'s assaultive behavior, which stemmed from

the difficulty in managing his medication regime, was sufficient to support the

conclusion he presented a danger to others. N.J.S.A. 30:4-27.2(i).

      Furthermore, the uncontroverted medical expert testimony revealed that

M.F. required extensive medication, administered by hospital staff, to control

his schizophrenia. The evidence supported a finding that, absent this significant,

hospital-administered regimen, M.F. could again suffer from elevated creatine

levels or redevelop neuroleptic malignant syndrome, which would present a

danger to himself in the foreseeable future. 6 N.J.S.A. 30:4-27.2(h).

      We therefore find no mistaken exercise of the trial judge's broad discretion

in this regard. We note that periodic reviews consider the circumstances at the

time of the review and that future reviews may lead the judge to a different

conclusion. On the record presented to the judge, we affirm M.F.'s continued

involuntary commitment.




6
  The statutory definition of "[d]angerous to self" is discussed in greater detail in the
companion case.

                                           8                                      A-2737-19
Affirmed.




            9   A-2737-19